Case 3:20-cv-00612-RJD Document 27 Filed 01/07/21 Page 1 of 2 Page ID #1068




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

RENADA T. ROSS,                  )
                                 )
    Plaintiff,                   )
                                 )
    v.                           )                             Case No. 20-cv-612-RJD
                                 )
COMMISSIONER of SOCIAL SECURITY, )
                                 )
    Defendant.                   )

                                              ORDER

DALY, Magistrate Judge:

        Before the Court is the parties’ Agreed Motion to Remand to the Commissioner (Doc. 26).

       The parties ask that this case be remanded for further proceedings pursuant to sentence four

of 42 U.S.C. § 405(g). A sentence four remand (as opposed to a sentence six remand) depends

upon a finding of error, and is itself a final, appealable order. See Melkonyan v. Sullivan, 501 U.S.

89 (1991); see also Perlman v. Swiss Bank Corp. Comprehensive Disability Protection Plan, 195

F.3d 975, 978 (7th Cir. 1999). Upon a sentence four remand, judgment should be entered in favor

of plaintiff. Shalala v. Schaefer, 509 U.S. 292, 302-303 (1993).

       The parties agree that, upon remand, the ALJ will: “(1) evaluate the Plaintiff’s residual

functional capacity; (2) evaluate the medical opinions of record; (3) if necessary, obtain new

vocational expert testimony; (4) offer the Plaintiff an opportunity for a hearing; and (5) issue a new

decision.”

       Plaintiff applied for disability benefits in February 2017 (Tr. 13). While recognizing that

the agency has a full docket, the Court urges the Commissioner to expedite this case on remand.

       For good cause shown, the parties’ Agreed Motion to Remand (Doc. 26) is GRANTED.

                                            Page 1 of 2
Case 3:20-cv-00612-RJD Document 27 Filed 01/07/21 Page 2 of 2 Page ID #1069




       The final decision of the Commissioner of Social Security denying Plaintiff’s application

for social security disability benefits is REVERSED and REMANDED to the Commissioner for

rehearing and reconsideration of the evidence, pursuant to sentence four of 42 U.S.C. § 405(g).

       The Clerk of Court is directed to enter judgment in favor of Plaintiff.

IT IS SO ORDERED.

DATED: January 7, 2021


                                                     s/ Reona J. Daly
                                                     Hon. Reona J. Daly
                                                     United States Magistrate Judge




                                           Page 2 of 2
